IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 May 1, 2009
                               No. 08-50911
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

REYMUNDO PARRA-MENDEZ, also known as Roberto Munoz-Mendez, also
known as Roberto Carlos Estrada-Perez, also known as Ricardo Renteria, also
known as Roberto Munoz, also known as Roberto Gomez-Cruz, also known as
Raymundo Melendez-Munoz

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:08-CR-1049-ALL


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Reymundo Parra-Mendez (Parra) appeals the 63-month sentence imposed
upon his guilty-plea conviction for illegal reentry subsequent to having been
removed. See 8 U.S.C. § 1326. He argues that the within-guidelines sentence
imposed by the district court was unreasonable because it was greater than



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50911

necessary to fulfill the sentencing purposes of 18 U.S.C. § 3553(a). Relying on
Kimbrough v. United States, 128 S. Ct. 558 (2007), he argues that the illegal
reentry guideline, U.S.S.G. § 2L1.2, is flawed because it is not empirically based.
      The district judge made clear at sentencing the reasons she was imposing
a sentence at the top of the guidelines range, citing Parra’s prior criminal history
and his consistent disregard of the criminal and immigration laws of this
country despite significant time spent in prison. The district court determined
that a sentence of 63 months of imprisonment was “fair and reasonable”
regardless of the Guidelines scoring. Given the district court’s specific reasons
for imposing a 63-month sentence, it cannot be said that the court failed to
consider the factors of § 3553(a) or that Parra has shown that his sentence is
unreasonable. See Gall v. United States, 128 S. Ct. 586, 597 (2007).
       AFFIRMED.




                                         2